HUNT, Circuit Judge.
Ellen Wirt, plaintiff, in error, together with certain others, was in-i *1023dieted and convicted of conspiring to violate Hie National Prohibition Act, to maintain a common nuisance, and to sell and to possess intoxicating liquor. She was also convicted under 19 other counts, which charged possession, sale, and maintenance of a nuisance — all under the Prohibition Act. No motion for a directed verdict was made in behalf of defendants, and the record calls for no examination, further than to ascertain whether there was sufficient evidence to submit to the jury. We are satisfied there was. and that there was ample proof that Mrs. Wirt, with others, combined to violate the Prohibition Law, and did violate it as charged. There is an assignment of error that all counts of the indictment are fatally defective, in that there is no authority for joining in one indictment two or more offenses committed by different persons. But the charges in the several counts all related to acts connected together, and in each count Ellen Wirt was named as one of the defendants. Such an indictment is valid. Sidebotham v. United States, 253 F. 417, 165 C. C. A. 159; Goodfriend v. United States (C. C. A.) 294 F. 148. We find no error and affirm the judgment. Affirmed.